UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4132


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ROOSEVELT HILL, a/k/a Ro,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:06-cr-00390-FDW-1)


Submitted:    March 17, 2009                 Decided:   March 19, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John J. Nickerson, Charlotte, North Carolina, for Appellant.
Amy Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Roosevelt Hill pled guilty to two counts of possession

of at least five grams of crack cocaine, in violation of 21

U.S.C. §§ 841(a)(1), (b)(1)(B) (2006) and 18 U.S.C. § 2 (2006)

(Counts One and Four); and one count of possession of a firearm

in furtherance of a drug trafficking crime, in violation of 18

U.S.C.    § 924(c)    (2006)     (Count    Two).     After      application       of    a

career offender enhancement, U.S. Sentencing Guidelines Manual

§ 4B1.1    (2006),    to   which    Hill      admitted    he    was    subject,      the

Guidelines    provided     for     an   offense    level       31   and   a   criminal

history category VI, with an attendant sentencing range of 262

to 327 months.       The district court sentenced Hill to 262 months’

imprisonment.        Hill’s    counsel     has    filed    a   brief      pursuant     to

Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious grounds for appeal.               Hill was advised of his

right to file a pro se brief, but has failed to do so.

             Our review of the record reveals that the district

court conducted a thorough Fed. R. Crim. P. 11 colloquy and

properly determined that Hill’s plea, including his waiver of

appellate review of his conviction and sentence, was knowing and

voluntary.      To the extent any conviction or sentencing issue

exists outside Hill’s appellate waiver, we find no error by the

district court.



                                          2
            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm Hill’s conviction and sentence.

This court requires that counsel inform his client, in writing,

of his right to petition the Supreme Court of the United States

for further review.       If the client requests that a petition be

filed,    but   counsel   believes   that   such   a   petition   would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.        Counsel’s motion must state that

a copy thereof was served on the client.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                     3